Case: 21-60563     Document: 00516019398         Page: 1     Date Filed: 09/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                 ___________                               FILED
                                                                   September 17, 2021
                                  No. 21-60563                        Lyle W. Cayce
                                 ___________                               Clerk

   Juana Beatriz Clavel-Avelar,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.
                   ______________________________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                           Agency No. A099 541 381
                   ______________________________

   Before King, Smith, and Willett, Circuit Judges.
   Per Curiam:*
          Juana Beatriz Clavel-Avelar appeals from the Board of Immigration
   Appeals’ order denying her motion for reconsideration. The Board issued
   three orders below. The first denied her appeal from the immigration judge’s
   decision. The second denied her motion to reopen the case. The third denied
   her motion for reconsideration.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60563      Document: 00516019398          Page: 2   Date Filed: 09/17/2021




                                    No. 21-60563


          Clavel-Avelar argues that the Board erred in denying her motion for
   reconsideration because her appeal was meritorious (taking issue with the
   Board’s first order) and that her motion to reopen the case was timely (taking
   issue with the Board’s second order). But neither of those issues is before the
   court. The only issue before this court is whether the Board correctly denied
   Clavel-Avelar’s motion for reconsideration.
          The Board denied her motion for reconsideration because the motion
   did not state any new argument or point out an argument that the Board had
   overlooked. Matter of O-S-G-, 24 I. & N. Dec. 56, 58 (BIA 2006) (“[A]
   motion to reconsider is not a process by which a party may submit, in essence,
   the same brief presented on appeal and seek reconsideration by generally
   alleging error in the prior Board decision.”). Clavel-Avelar does not dispute
   that her motion for reconsideration raised no new argument. Because Clavel-
   Avelar cannot dispute that her motion did not comply with the requirements
   for motions for reconsideration, “there can be no substantial question as to
   the outcome of the case.” United States v. Vazquez-Ovalle, 851 F. App’x 497,
   498 (5th Cir. 2021) (quoting Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969)).
          Therefore, the Government’s motion for summary disposition is
   GRANTED and the judgment of the Board of Immigration Appeals is
   AFFIRMED.




                                         2